Affirmed and Opinion Filed August 27, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-00987-CR

                 BRANDON CHARLES SAMPSON, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

               On Appeal from the 282nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-75082-S

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Osborne, and Justice Garcia
                            Opinion by Justice Osborne
      A jury convicted Brandon Charles Sampson of murder and the trial court

sentenced him to life imprisonment. In a single issue, appellant complains of jury

charge error. In a cross point, the State requests that we modify the judgment to

correct two errors. We modify the judgment, and as modified, affirm.

                                   BACKGROUND

      Because the facts are well-known to the parties and the issues are settled in

law, we need not recount them in detail here. See TEX. R. APP. P. 47.4. Police officers

executing a search warrant on January 9, 2018 found Jacquelyn Hughes’s body
concealed in the garage at appellant’s residence. An autopsy revealed that Hughes

died as a result of gunshot wounds to the right side of her upper and lower chest.

      On March 8, 2018, the grand jury indicted appellant for murder. The

indictment alleged that appellant shot Hughes with a firearm. Appellant entered a

plea of not guilty, and the case proceeded to trial before a jury.

      Thirty-two witnesses testified at trial about the events and investigation

leading to the discovery of Hughes’s body and appellant’s arrest. Twenty witnesses

were law enforcement officers or forensic scientists. The remaining witnesses

testified to facts relating to Hughes’s disappearance and appellant’s conduct before

his arrest. Among other evidence, the jury heard testimony that Hughes was living

at appellant’s residence immediately before her death; she stopped her daily use of

her cell phone while she was living at appellant’s house; when her family came to

appellant’s house looking for her, appellant gave them differing accounts about

where she was; after Hughes’s disappearance, appellant drove to California, taking

with him a .22 caliber firearm, and Hughes died from gunshot wounds from a .22

caliber firearm; and Hughes’s body was found hidden in appellant’s garage two

weeks after her disappearance.

      The jury found appellant guilty as charged in the indictment. After hearing

testimony from eleven additional witnesses, the trial court assessed punishment at a

term of life imprisonment.



                                          –2–
      This appeal followed. In a single issue, appellant contends the trial court

“erred in not defining causation and not including that definition in the application

paragraph of the jury charge.”

                              STANDARD OF REVIEW

      When evaluating alleged jury charge error, we must first determine whether

the charge was erroneous. Ngo v. State, 175 S.W.3d 738, 743–44 (Tex. Crim. App.

2005). Then, if we conclude there was error, we analyze that error for harm. Id. at

743. Where, as here, a defendant did not object to the charge, he is entitled to a

reversal only if he suffered “egregious harm” as a result of the error. See Almanza v.

State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985) (op. on reh’g); see also TEX.

CODE CRIM. PROC. art. 36.19; Ngo, 175 S.W.3d at 743–44. Egregious harm is the

type and degree of harm that “affects the very basis of the case, deprives the

defendant of a valuable right, or vitally affects a defensive theory.” Allen v. State,

253 S.W.3d 260, 264 (Tex. Crim. App. 2008).

                                    DISCUSSION

1. Jury Charge

      “The purpose of the jury charge is to inform the jury of the applicable law and

guide them in its application to the case.” Beltran de la Torre v. State, 583 S.W.3d

613, 617 (Tex. Crim. App. 2019) (internal quotation omitted). “[A] proper charge

consists of an abstract statement of the law applicable to the case and such



                                         –3–
application paragraph or paragraphs as are necessary to apply that law to the facts.”

Fraser v. State, 593 S.W.3d 883, 888 (Tex. App—Amarillo 2019, pet. ref’d).

      The jury was charged, in relevant part:

      A person commits the offense of Murder if the person (1) intentionally
      or knowingly causes the death of an individual, or (2) intends to cause
      serious bodily injury and commits an act clearly dangerous to human
      life that causes the death of an individual.

The application paragraph instructed the jury:

      [I]f you unanimously find and believe from the evidence beyond a
      reasonable doubt that on or about January 9, 2018, in Dallas County,
      Texas, the Defendant, Brandon Sampson, did intentionally or
      knowingly cause the death of Jacquelyn Hughes, an individual,
      hereinafter called deceased, by shooting the deceased with a firearm, a
      deadly weapon, OR

      if you unanimously find and believe from the evidence beyond a
      reasonable doubt that on or about January 9, 2018, in Dallas County,
      Texas, the Defendant, Brandon Sampson, did intend to cause serious
      bodily injury to Jacquelyn Hughes, an individual, hereinafter called
      deceased, and did commit an act clearly dangerous to human life by
      shooting the deceased with a firearm, a deadly weapon, thereby causing
      the death of Jacquelyn Hughes, then you will find the Defendant guilty
      of Murder as alleged in the indictment.

      Appellant contends the trial court erred by failing to instruct the jury on

“causation.” He argues that “but-for causation must be established between the

defendant’s conduct and the complainant’s death.” Quoting penal code section 6.04,

he contends that “‘a person is criminally responsible if the result would not have

occurred but for his conduct, operating either alone or concurrently with another

cause, unless the concurrent cause was clearly sufficient to produce the result and



                                        –4–
the conduct of the actor clearly insufficient.’” TEX. PENAL CODE § 6.04(a) (entitled

“Causation: Conduct and Results”).

      Appellant argues the evidence “does not establish that some act by Appellant

was the but-for cause of Jackie’s death.” He acknowledges “there was evidence that

Jackie died, that a gunshot killed her, that her body was found in property leased by

Appellant, and that Appellant fled to California,” but contends this evidence “was

circumstantial and allowed for multiple interpretations.” He concedes there is “some

evidence” that his “conduct caused or contributed to Jackie’s death,” but “less

evidence that Appellant’s conduct was the but-for cause of Jackie’s death.” He

concludes that because “the issue of causation” was “the only meaningfully disputed

issue in the case,” it was “egregious error not to define the term ‘causation’ in the

charge and not to apply it in the application paragraph.”

      Penal code 6.04, on which appellant relies, addresses “concurrent causation.”

See TEX. PENAL CODE § 6.04(a). “‘Concurrent causation’ means that more than

appellant’s conduct, that is ‘another cause’ in addition to appellant’s conduct, was

in issue.” Hughes v. State, 897 S.W.2d 285, 297 (Tex. Crim. App. 1994) (internal

quotation omitted). “A jury charge on causation is called for only when the issue of

concurrent causation is presented.” Id.

      Where only the defendant’s conduct is involved, no concurrent cause exists.

Robbins v. State, 717 S.W.2d 348, 351 n.2 (Tex. Crim. App. 1986); see also

McKinney v. State, 177 S.W.3d 186, 202 (Tex. App.—Houston [1st Dist.] 2005),

                                          –5–
aff’d, 207 S.W.3d 366 (Tex. Crim. App. 2006) (“One’s own actions or state

generally cannot be a concurrent cause of one’s criminal act.”). In Robbins, the court

noted that “no charge on the issue of concurrent causation should have been

given . . . because the issue was not presented.”1 Robbins, 717 S.W.3d at 351. The

court explained,

        No concurrent cause existed. Only appellant’s conduct was involved.
        That conduct does not constitute a separate cause in a “but for” context.
        A concurrent cause is “another cause” in addition to the actor’s conduct,
        an “agency in addition to the actor.” An actor’s conduct is not broken
        down such that it constitutes separate “causes,” at least where the
        attributes which comprise the conduct are both admitted to have
        occurred . . . . See also the wording of [TEX. PENAL CODE] § 6.04(a)
        which indicates the concurrent cause is something other than the actor’s
        conduct. We also recognize that concurrent causes might not be
        presented where an actor denies ever committing certain charged
        conduct and argues instead that he conducted himself in a separate and
        distinct fashion.

Id. at 351 n.2 (citations omitted).

        In addition to citing penal code section 6.04, appellant relies on Wooten v.

State, 267 S.W.3d 289, 296 (Tex. App.—Houston [14th Dist.] 2008, pet. ref’d), in

support of his argument that “to convict a defendant of murder, but-for causation

must be established between the defendant’s conduct and the complainant’s death.”

In Wooten, the appellant argued the evidence was insufficient to support his

convictions for intoxication manslaughter because the State failed to prove that his



    1
       The court, however, concluded it was necessary to address the issue because the trial court included
it in the charge: “the issue was before the jury and we must address the correctness of that charge as if a
charge on the issue of concurrent causes was necessary.” Robbins, 717 S.W.2d at 351.
                                                   –6–
intoxication caused the deaths of the deceased. Id. at 294. He argued that any “but

for” causal connection was severed because a motorcycle turned in front of him and

he would not have hit the complainants had he not swerved to avoid colliding with

the motorcycle. Id. He also argued that the two complainants placed themselves in

danger by crossing the street on foot. Id. The court rejected the appellant’s

arguments, concluding among other reasons that “a fact-finder reasonably could

have found that ‘but for’ appellant’s intoxication, the complainants’ deaths would

not have occurred.” Id. at 296. As the court’s discussion in Wooten demonstrates,

the “but for” requirement of article 6.04 becomes an issue for the fact finder when

there is evidence of “an additional cause, other than an accused’s conduct.” See id.

The fact finder must then determine whether the accused’s conduct, the additional

cause, or a combination of those, caused the result. See id.

      But here, as in Robbins, “[o]nly appellant’s conduct was involved.” See

Robbins, 717 S.W.2d at 351 n.2. The jury was properly instructed that if it found

“from the evidence beyond a reasonable doubt” that appellant either “did

intentionally or knowingly cause” Hughes’s death by shooting her with a firearm, or

“did intend to cause serious bodily injury” to Hughes by shooting her with a firearm,

then “you will find the Defendant guilty of Murder as alleged in the indictment.”

      For appellant to be entitled to a charge on “concurrent causation,” the record

had to contain some evidence that the concurrent cause was clearly sufficient to

produce the result and appellant’s conduct clearly insufficient. See Remsburg v.

                                         –7–
State, 219 S.W.3d 541, 545 (Tex. App.—Texarkana 2007, pet. ref’d). Without such

evidence—and appellant cites none—the trial court was not required to give a

concurrent causation instruction even if appellant had requested one. See id. Because

we conclude there was no jury charge error by the trial court, we do not reach the

issue of harm. Harrod v. State, 203 S.W.3d 622, 629 (Tex. App.—Dallas 2006, no

pet.). We decide appellant’s sole issue against him.

2. Modification of judgment

      The State requests that the judgment should be modified (1) to show that a

deadly weapon was used during the murder and (2) to cite the correct section of the

penal code for the offense. When the record provides the necessary information to

correct inaccuracies in the trial court’s judgment, we have the authority to reform

the judgment to speak the truth. TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d

26, 27–28 (Tex. Crim. App. 1993) (courts of appeals have authority to modify a

judgment); Estrada v. State, 334 S.W.3d 57, 63–64 (Tex. App.—Dallas 2009, no

pet.) (same).

      Appellant was charged with one count of murder under penal code section

19.02(c). Both theories of murder submitted by the State alleged that appellant used

a deadly weapon in the commission of the offense. The jury was correctly instructed

that a firearm is a deadly weapon, and the application paragraphs of the charge

included the phrase “by shooting the deceased with a firearm, a deadly weapon.”

The jury found appellant guilty of murder as charged in the indictment. The trial

                                        –8–
court’s judgment, however, reflects “N/A” for “Findings on Deadly Weapon.”

Under these circumstances, we may reform the judgment to reflect the jury’s finding.

See Bigley, 865 S.W.2d at 27–28; see also Asberry v. State, 813 S.W.2d 526, 531

(Tex. App.—Dallas 1991, pet. ref’d) (reforming judgment to reflect jury’s deadly

weapon finding).

      The State also requests modification of the judgment regarding the penal code

section it cites as the basis for the offense. The judgment lists “Murder” as the

“Offense for which Defendant Convicted.” As “Statute for Offense,” however, the

judgment cites penal code section “19.02(A)(1),” the definition of “adequate cause.”

The elements of the offense of murder are set forth in subsection 19.02(b). See TEX.

PENAL CODE § 19.02(b)(1), (2).

      Accordingly, we modify the judgment in Cause No. F18-75082-S to reflect

that (1) a deadly weapon was used in the commission of the offense, and (2) the

“Statute for Offense” is section 19.02(b) of the Texas Penal Code.

                                   CONCLUSION

      The trial court’s judgment is affirmed as modified.



                                          /Leslie Osborne//
                                          LESLIE OSBORNE
                                          JUSTICE
190987f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)


                                        –9–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

BRANDON CHARLES SAMPSON,                       On Appeal from the 282nd Judicial
Appellant                                      District Court, Dallas County, Texas
                                               Trial Court Cause No. F18-75082-S.
No. 05-19-00987-CR           V.                Opinion delivered by Justice
                                               Osborne. Chief Justice Burns and
THE STATE OF TEXAS, Appellee                   Justice Garcia participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      (1) to reflect that a deadly weapon was used in the commission of the
      offense, and

      (2) to reflect that the “Statute for Offense” is section 19.02(b) of the
      Texas Penal Code.

As REFORMED, the judgment is AFFIRMED.


Judgment entered this 27th day of August, 2021.




                                        –10–